DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANDREW DELORENZO,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-148

                             [October 7, 2015]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Robinson,
Judge; L.T. Case No. 11-5429CF10A.

   Andrew Delorenzo, Madison, pro se.

   No appearance required for appellee.

PER CURIAM.

    We reverse the summary denial of appellant’s timely rule 3.801 motion,
which sought additional credit for time spent in jail before sentencing. The
records attached to the trial court’s order do not conclusively establish
that appellant is not entitled to relief. While appellant’s motion is poorly
drafted, it appears that he seeks credit for time that he allegedly spent in
jail when he was originally arrested for this case, before his later
sentencing for a violation of probation. Specifically, he appears to be
seeking credit for time he allegedly spent in jail from March 20, 2011 to
June 8, 2011. We remand for further proceedings.

   If the trial court determines that appellant’s motion is facially
insufficient, it should provide him sixty days to file an amended motion.
See Belanger v. State, 146 So. 3d 136, 137–38 (Fla. 3d DCA 2014)
(recognizing that the procedures of rule 3.850(f)(2) are incorporated by rule
3.801(e)); see also Spera v. State, 971 So. 2d 754, 761–62 (Fla. 2007).

   Reversed and remanded with directions.

GROSS, TAYLOR, and MAY, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2